Case 1:20-cv-00170-JPH-MPB Document 35 Filed 01/13/21 Page 1 of 5 PageID #: 206




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

                                             )
 BMO HARRIS BANK N.A.                        )
   f/k/a HARRIS N.A.,                        )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-00170-JPH-MPB
                                             )
 ROAD STAR TRANSPORT INC.,                   )
                                             )
                          Defendant.         )

               ORDER ON MOTION FOR DEFAULT JUDGMENT

       On January 16, 2020, Plaintiff BMO Harris Bank N.A. filed a complaint

 against Defendant Road Star Transport Inc. and Rana Singh seeking damages

 for breach of contract and replevin of unrecovered equipment. Dkt. 1 at 1, 7–9.

 BMO Harris later dismissed its request for replevin, dkt. 15, and its claims

 against Rana Singh, dkt. 30. On March 16, 2020, the Clerk of the Court

 entered default against Defendant Road Star "for failure to plead or otherwise

 defend this action." Dkt. 17. BMO Harris has filed a renewed motion for

 default judgment. Dkt. [31]. Defendant Road Star has not responded or

 defended this case. For the reasons below, that motion is GRANTED.

       A.    Liability

       Federal Rule of Civil Procedure 55 creates a two-step default

 process. See VLM Food Trading Int'l, Inc. v. Illinois Trading Co., 811 F.3d 247,

 255 (7th Cir. 2016). First, the plaintiff must obtain an entry of default from the

 Clerk. Fed. R. Civ. P. 55(a). "[U]pon default, the well-pleaded allegations of a


                                         1
Case 1:20-cv-00170-JPH-MPB Document 35 Filed 01/13/21 Page 2 of 5 PageID #: 207




 complaint relating to liability are taken as true." VLM Food, 811 F.3d at 255.

 Second, after obtaining entry of default, the plaintiff may seek an entry

 of default judgment. Fed. R. Civ. P. 55(b).

       Here, the Clerk of the Court has entered default against Road Star, dkt.

 17, and BMO Harris seeks default judgment, dkt. 31. The Court thus takes

 the complaint's allegations of liability as true. VLM Food, 811 F.3d at 255.

 Because these allegations establish Road Star's liability, the Court now

 determines damages. See Fed. R. Civ. P. 55(b).

       B.    Damages

       While the Court must accept as true allegations relating to liability,

 "damages must be proved unless they are liquidated or capable of calculation."

 Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir. 2012). A hearing is required

 unless "the amount claimed is liquidated or capable of ascertainment from

 definite figures contained in the documentary evidence or in detailed

 affidavits." e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir.

 2007).

       Here, BMO Harris seeks $217,030.52 in damages for unpaid liabilities.

 Dkt. 31-2 at 4. In support, they have provided information from two litigation

 specialists at BMO Harris: a declaration from James K. Haney, dkt. 31-1, and a

 certification from Debb White, dkt. 31-2.

       This information includes four separate loan agreements between Road

 Star and BMO Harris, showing that Road Star accrued $566,341.92 in

 liabilities to BMO Harris. Dkt. 31-2.


                                         2
Case 1:20-cv-00170-JPH-MPB Document 35 Filed 01/13/21 Page 3 of 5 PageID #: 208




       First, on May 25, 2016, Road Star agreed to repay BMO Harris $2,955.23

 per month for a term of 60 months, totaling $177,313.80, so that it could

 obtain funds to purchase five "dry vans." Id. at 2, 6, 11. Road Star defaulted

 on this payment on August 9, 2019, when it still owed $62,211.33 in principal

 on the loan. Id. at 2, 32. On September 10, 2019, Road Star either paid back

 or the net receipts on the sale of the collateral totaled $11,574.44. Id. at 32.

 With post-default interest of $1,088.27, carryover expenses of $147.26, and

 fees of $413.73, Road Star still owes $52,138.89 on this loan. Id. at 6, 8, 32.

       Next, on August 19, 2016, Road Star agreed to repay $3,299.56 per

 month for a term of 60 months, totaling $197,973.60, so that it could purchase

 five more dry vans. Id. at 2, 13, 18. Road Star defaulted on October 1, 2019,

 when it still owed $69,350.89 in principal. Id. at 3, 33. With post-default

 interest of $808.40, carryover expenses of $1,135.79, and fees of $206.55,

 Road Star still owes $71,501.63. Id. at 13, 15, 33.

       On August 7, 2018, Road Star agreed to repay $1,764.18 per month for a

 24-month term, totaling $42,340.32, to purchase a 2014 Volvo semi-truck. Id.

 at 3, 20. Road Star defaulted on this obligation on November 1, 2019, when it

 still owed $18,474.13 in principal. Id. at 3, 34. With post-default interest of

 $86.87 and carryover expenses of $241.41, Road Star still owes $18,802.41.

 Id. at 20, 22, 34.

       Finally, on February 28, 2018, Road Star agreed to repay $4,130.95 per

 month for a term of 36 months, totaling $148,714.20, to purchase a 2018

 semi-truck. Id. at 3, 26. On October 1, 2019, Road Star defaulted on this loan


                                          3
Case 1:20-cv-00170-JPH-MPB Document 35 Filed 01/13/21 Page 4 of 5 PageID #: 209




 when it still owed $72,612.58 in principal. Id. at 3, 35. With post-default

 interest of $802.76, carryover expenses of $1,007.27, and fees of $164.98,

 Road Star still owes $74,587.59. Id. at 26, 28, 35.

       Together, these outstanding obligations amount to $217,030.52. Id. at 4.

 Because damages are calculable from definite figures based on the uncontested

 declaration, certification, supporting security agreements, and spreadsheets,

 no hearing is necessary. See e360 Insight, 500 F.3d at 602. BMO Harris is

 thus entitled to $217,030.52 in damages.

                                   Conclusion

       BMO Harris' motion for default judgment is GRANTED, dkt. [31]; it is

 entitled to $217,030.52. Final judgment shall issue by separate entry.

 SO ORDERED.

 Date: 1/13/2021




                                        4
Case 1:20-cv-00170-JPH-MPB Document 35 Filed 01/13/21 Page 5 of 5 PageID #: 210




 Distribution:

 James K. Haney
 WONG FLEMING PC
 jhaney@wongfleming.com

 Jeffrey Michael Hester
 TUCKER HESTER KREBS LLC
 jhester@hbkfirm.com




                                      5
